Per Curiam.

The relief demanded in the complaint, if granted, would have no effect on the plan of readjustment of October 1, 1926, nor would the court interfere with the internal management of the defendant corporation if delivery were required to the plaintiff of certificates of stock of which he is the owner. (Travis v. Knox Terpezone Co., 215 N. Y. 259.) This applies with special force to the first cause of action for damages for conversion which would in no event affect the management or the capital structure of the defendant corporation.
Whether the existence of the action in New Jersey would prevent the plaintiff from maintaining the present action if a motion were made upon the ground of the pendency between the parties of another action for the same cause need not be considered at the present. time.
The order and the judgment should be reversed, with costs, and the motion to dismiss the complaint on the ground that the court should decline jurisdiction of the subject matter of the action denied.
Martin, P. J., Glennon and Untermyer, JJ., concur; Dore, J,, dissents and votes to affirm.
Judgment and order reversed, with costs, and the motion to dismiss the complaint on the ground that the court should decline jurisdiction of the subject matter of the action denied. [See post, p. 835.]